Stevens, J.
The only issues presented are issues of fact. The voluminous record demonstrates that these issues were fully and carefully litigated by a trial judge of well known ability in the trial and determination of such complicated issues of fact as those here involved. A careful review of the facts satisfies the court that the findings are all sustained by the proof. The most that can be said is that on some of the contested issues of fact the proof might have sustained a finding contrary to that made by the court. Upon such a state of the record this court cannot disturb the findings of the trial court.
Whether the Gas & Electric Company was supplying gas under its contract or under the duty imposed by sec. 196.03 of the Statutes, it was the duty of the Gas & Electric Company to furnish reasonably adequate gas, as well as electric, service. This duty did not make the Gas & Electric Company an insurer of continuous service, if conditions over which it had no control caused interruptions in service, provided that the Gas & Electric Company at all times exercised reasonable and practicable care, foresight, *464and diligence in so constructing, maintaining, and operating its plant as to prevent such interruptions so far as practicable.
By the Court. — Judgment affirmed.